UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7668


DON MITCHELL WILBORN,

                Petitioner - Appellant,

          v.

ANDREW MANSUKHANI, Warden, FCI Estill,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge;
Paige Jones Gossett, Magistrate Judge. (0:16-cv-01134-DCN-PJG)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Don Mitchell Wilborn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Don Mitchell Wilborn seeks to appeal two pretrial orders

issued by the magistrate judge and the district court’s order

affirming the magistrate judge’s rulings in Wilborn’s 28 U.S.C.

§ 2241 (2012) action.               On appeal, Wilborn challenges the orders

he     seeks    to    appeal        insofar         as     they     deny        his     request       to

consolidate       his      action       with    that       of    another        litigant.         This

court     may     exercise          jurisdiction             only        over     final       orders,

28 U.S.C.        § 1291       (2012),          and         certain         interlocutory             and

collateral       orders,      28     U.S.C.         § 1292      (2012);      Fed.       R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The orders Wilborn seeks to appeal are neither final

orders     nor       appealable          interlocutory            or      collateral          orders.

Accordingly,         we    deny     leave      to       proceed     in    forma       pauperis       and

dismiss the appeal for lack of jurisdiction.                                    We dispense with

oral    argument          because       the    facts       and      legal       contentions          are

adequately       presented         in    the    materials           before       this    court       and

argument would not aid the decisional process.



                                                                                             DISMISSED




                                                    2